DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 21-32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 28-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bertin et al. (US Publication No. 2018/0197918).
Regarding claim 28, Bertin discloses a method to fabricate a resistive memory device, the method comprising:
depositing a layer of metal having a first work function to form a first electrode (902)
depositing a first dielectric layer (934) on the first electrode (902)
forming a set of nanocrystal structures distributed in the first dielectric layer
depositing a second dielectric layer on the set of nanocrystal structures (934)
forming a first conductive layer (922) on the second dielectric layer, wherein the first conductive layer is spaced from the set of nanocrystal structures (Figure 9B)
depositing a third dielectric layer (954) on the first conductive layer (922)
forming a second conductive layer (925) on the third dielectric layer, wherein the second conductive layer is spaced from the first conductive layer and the set of nanocrystal structures
depositing a fourth dielectric layer (951) on the second conductive layer
depositing a layer of metal (906) having a second work function over the fourth dielectric layer to form a second electrode, wherein the first work function is different from the second work function (paragraph 198)
Regarding claim 29, Bertin discloses the formation of a first conductive layer further comprises: forming a layer of metal (922) on the second dielectric layer.
Regarding claim 30, Bertin discloses the formation of a second conductive layer further comprises: forming a layer of metal (925) on the third dielectric layer.
Regarding claim 31, Bertin discloses the formation of a first conductive layer further comprises: forming a second set of nanocrystal structures (943) on the second dielectric layer (950).
Regarding claim 32, Bertin discloses the formation of a second conductive layer further comprises: forming a third set of nanocrystal structures (933) on the third dielectric layer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US Publication No. 2014/0231740) in view of Bertin et al. (US Publication No. 2018/0197918).
Regarding claim 1, Ohba discloses a resistive memory device comprising:
a first electrode (10) having a first work function
a second electrode (36) having a second work function, wherein the first work function is different from the second work function (paragraph 132)
a dielectric layer (30/42) disposed between the first and second electrodes (20)
a set of nanocrystal structures (32) distributed in the dielectric layer (30/42)
a conductive layer (41) disposed in the dielectric layer (30/42)
Ohba does not disclose a second conductive layer spaced apart from the first metal layer and nanocrystal structures.  However, Bertin discloses a nanocrystal structure (188) spaced apart from a first (186) and second metal layer (190) (Figure 1E).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the device of Ohba to include both metal layers, as taught by Bertin, since it can improve current flow in non-linear resistive change applications such as Schottky diodes (paragraphs 197-200).
Regarding claim 2, Bertin discloses the first and second conductive layers comprise a metal (paragraphs 197-200).
Regarding claim 3, Bertin discloses the conductive layer is a metal layer (Figure 1E).

Regarding claim 6, Burtin discloses the first and second conductive layers comprise a second and third sets of nanocrystal structures (Figure 1B).
Regarding claim 7, Bertin discloses a fourth set of nanocrystal structures (72) distributed in the dielectric layer and a fifth set of nanocrystal structures (74) distributed in the dielectric layer; wherein the first and fifth sets of nanocrystal structures have at least one nanocrystal structure, the second and fourth sets of nanocrystal structures have at least two nanocrystal structures, and the third set of nanocrystal structures has at least three nanocrystal structures; and wherein the first, second, third, fourth and fifth sets of nanocrystal structures are sequentially disposed in the dielectric layer between the first and second electrodes (Figure 11B).
Regarding claim 8, Ohba discloses a resistive memory device comprising:
a first electrode (10)
a second electrode (20)
a dielectric layer (30/42) disposed between the first (10) and second electrodes (20)
at least one set of nanocrystal structures (32) horizontally distributed in the dielectric layer
a conductive layer (41) horizontally disposed in the dielectric layer (42)
Ohba does not disclose a second conductive layer spaced apart from the first metal layer and nanocrystal structures.  However, Bertin discloses a nanocrystal structure (188) spaced apart from a first (186) and second metal layer (190) (Figure 1E).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the device of Ohba to include both metal layers, as taught by Bertin, since it can improve current flow in non-linear resistive change applications such as Schottky diodes (paragraphs 197-200).

Regarding claim 22, Bertin discloses a second set of nanocrystal structures below the second metal layer (Figure 6C)
Regarding claim 23, Bertin discloses a third metal layer separated from the second set of nanocrystal structures and the second metal layer (Figure 9B).
Regarding claim 24, Bertin discloses the third metal layer is between the second set of nanocrystal structures and the second metal layer (Figure 9B).
Regarding claim 25, Bertin discloses the third metal layer is separated from the second set of nanocrystal structures and the second metal layer by a portion of the dielectric layer (Figure 9B).
Regarding claim Bertin discloses the first metal layer is separated from the first set of nanocrystal structures and the second metal layer by a portion of the dielectric layer (Figure 9B).
Regarding claim 27, Bertin discloses the first set of nanocrystal structures, the first, second and third metal layers and the second set of nanocrystal structures are sequentially disposed in the dielectric layer between the first and second electrodes (Figure 9B).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ohba (US Publication No. 2014/0231740) in view of Bertin et al. (US Publication No. 2018/0197918), and further in view of Wang (US Publication No. 2016/0028003).
Regarding claim 5, Ohba/Bertin discloses the limitations as discussed in the rejection of claim 1 above.  Ohba/Bertin does not disclose the separation distance between a first and second nanocrystal to not be equal to the distance between a second and third.  However, Wang discloses layers of nanocrystals with separation varying distances (Figure 1B).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have modified the nanocrystal structures of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R PRASAD whose telephone number is (571) 270-3129.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/N.R.P/      3/12/2021Examiner, Art Unit 2897